TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00629-CV



          Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order;
  The Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order;
                     and H. Robert Hohenberger, Jr., Appellants

                                                 v.

   UT Texas Omicron, Inc. and UT Texas Omicron Educational Corporation, Appellees

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. D-1-GN-11-002936, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Kappa Alpha Order, Inc.; Omicron Chapter of Kappa Alpha Order; The

Alumni Receivership Committee for the Omicron Chapter of Kappa Alpha Order; and H. Robert

Hohenberger, Jr. and appellees UT Texas Omicron, Inc. and UT Texas Omicron Educational

Corporation have notified this Court that they no longer wish to pursue this appeal and have filed

a joint motion to dismiss it. We grant the parties’ motion and dismiss this appeal. See Tex. R. App.

P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Joint Motion

Filed: December 12, 2014